ACCEPTED
                                                                           03-14-00523-CV
                                                                                  4922396
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      4/16/2015 4:03:03 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                     No. 03-14-00523-CV

                                                        FILED IN
                                                 3rd COURT OF APPEALS
      IN THE THIRD COURT OF APPEALS OF          TEXASAUSTIN, TEXAS
                                                 4/16/2015 4:03:03 PM
                                                   JEFFREY D. KYLE
                                                         Clerk
              GEORGEINE MIKE KOROMPAY
                      Appellant

DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE
 FOR CARRINGTON MORTGAGE LOAN TRUST, SERIES 2005-
   NC3 ASSET BACKED PASS THROUGH CERTIFICATES
                     Appellees


  Appeal from the County Court at Law 1 Travis County, Texas
              Trial Court No. C-1-CV-14-003847


           APPELLANT’S MOTION TO DISMISS


                                    David Rogers
                                    Texas Bar No. 24014089
                                    Law Office of David Rogers
                                    1201 Spyglass Suite 100
                                    Austin, TX 78746
                                    Firm@DARogersLaw.com
                                    Matthew Wilson
                                    Texas Bar No. 24079588
                                    Telephone: (512) 923-1836
                                    Fax: (512) 201-4082
                                    Fax: (512) 777-5988

                                    ATTORNEYS FOR APPELLANT
                            No. 03-14-00523-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                   GEORGEINE MIKE KOROMPAY
                           Appellant

 DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE
  FOR CARRINGTON MORTGAGE LOAN TRUST, SERIES 2005-
    NC3 ASSET BACKED PASS THROUGH CERTIFICATES
                      Appellees


     Appeal from the County Court at Law 1 Travis County, Texas
                 Trial Court No. C-1-CV-14-003847


        APPELLANT’S UNOPPOSED MOTION TO DISMISS



TO THE HONORABLE THIRD COURT OF APPEALS:


Comes now Appellant, Georgeine Mike Korompay, and files her motion to
dismiss her appeal from Travis County Court at Law No. 1. The parties have
agreed to a confidential settlement and release agreement that disposes of all
claims in this matter. As such, Appellant no longer wishes to pursue this
appeal and respectfully moves this court to dismiss her appeal and remove
this case from the court’s docket.



                                RESPECTFULLY SUBMITTED,
                                _/s/ David Rogers__________
                                DAVID ROGERS

                                Texas Bar No. 24014089
                                LAW OFFICE OF DAVID ROGERS
                                1201 Spyglass
                                Suite #100
                                Austin, TX 78746
                                Telephone: (512) 923-1836
                                Facsimile: (512) 777-5988
                                Email: Firm@DARogersLaw.com


                   CERTIFICATE OF CONFERENCE

I hereby certify that on April 15, 2015 all parties finished executing a
settlement agreement, a condition of which is the filing of this motion. This
motion is therefore filed as unopposed.

                                _/s/ David Rogers__________
                                DAVID ROGERS


                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the forgoing motion was
served upon counsel of record for Appellee via this court’s ECF system on
this 16th day of April, 2015.

Chris Ferguson
SBN 24069714
Jack O’Boyle & Associates
P.O.Box 815369
Dallas, TX 75381
(972) 247-0653
(972) 247-0642 [Facsimile]
Chris@jackoboyle.com

                                _/s/ David Rogers__________
                                DAVID ROGERS